

115 HR 3212 IH: To reauthorize the State Criminal Alien Assistance Program, and for other purposes.
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3212IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Ms. McSally (for herself, Mrs. Comstock, Mr. Cook, Mr. Gosar, Mr. Franks of Arizona, Mr. King of Iowa, Mr. Knight, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize the State Criminal Alien Assistance Program, and for other purposes.
	
		1.State criminal alien assistance program
 (a)SCAAP reauthorizationSection 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)) is amended— (1)by striking the em dash and all that follows through (C); and
 (2)by striking 2011 and inserting 2021. (b)SCAAP assistance for States (1)Assistance for states incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of such Act (8 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or before convicted.
 (2)Assistance for states incarcerating unverified aliensSection 241(i) of such Act (8 U.S.C. 1231(i)), as amended by paragraph (1) and subsection (a), is further amended—
 (A)in paragraph (1), by inserting and medical expenses after incarceration; (B)by redesignating paragraphs (4), (5), and (6), as paragraphs (5), (6), and (7), respectively;
 (C)in paragraph (7), as redesignated, by striking (5) and inserting (6); and (D)by inserting after paragraph (3) the following:
						
 (4)In the case of an alien whose immigration status is unable to be verified by the Secretary of Homeland Security, and who would otherwise be an undocumented criminal alien if the alien is unlawfully present in the United States, the Attorney General shall compensate the State or political subdivision of the State for the incarceration and medical expenses of the alien in accordance with paragraph (2)..
					